[1] This matter is presented upon an order to show cause why the appeal should not be dismissed for failure on the part of the appellant to comply with the requirements of section 953c of the Code of Civil Procedure. The appeal was by the alternative method, and a typewritten transcript of 119 pages has been filed. The main question discussed in appellant's opening brief is the sufficiency of the pleadings and evidence to support the judgment appealed from. No supplement is appended to appellant's brief embracing any portion of the record, nor is there printed in said brief any part of the pleadings or any excerpts from the evidence (except one brief half-page). directing the court to the portions thereof upon which the appellant relies. The existence of that portion of section 953c of the Code of Civil Procedure which requires that these things be done has been utterly ignored in this case. This court and the supreme court have repeatedly pointed out the necessity of a compliance with the requirements of this section of the code before any duty devolves upon the court *Page 139 
to so far examine into the merits of the appeal us to search through the record for that which should have been embraced in the brief. (Moore v. Guajardo, 37 Cal.App. 342, [174 P. 92];Scott v. Hollywood Park Co., 176 Cal. 680, [169 P. 379];Chandlee v. McCalla, 179 Cal. 678, [178 P. 709].)
The attention of the appellant having been directed by the brief of respondent to his failure to comply with the statute in this regard, and no effort at the correction of the defect having been attempted, nor any response made to the order to show cause, it is, therefore, ordered that the judgment herein shall be, and the same is hereby, affirmed.
Waste, P. J., and Kerrigan, J., concurred.